Per Curiam:
This case was referred to Trial Commissioner Franklin M. Stone, with directions to make findings of fact and recommendation for conclusions of law. The commissioner has done so in an opinion and report filed on January 28, 1966. Exceptions to the commissioner’s findings and recommended conclusion of law were filed by plaintiff. The defendant requested the court to adopt the commissioner’s opinion, findings and recommended conclusion of law. Briefs were filed by the parties and the case was submitted to the court on oral argument of counsel. Since the court is in agreement with the opinion, findings and recommendation of the commissioner, with slight modification, it hereby adopts the same, as modified, as the basis for its judgment in this case, as hereinafter set forth. Plaintiff is, therefore, not entitled to recover on its claim, defendant is entitled to recover on its counterclaim, plaintiff’s petition is dismissed and judgment is entered for defendant on the counterclaim in the sum of $3,542.58.